OPINION — AG — ** TAXES — CHANGE OF PURPOSE ** (1) SHOULD THE TAXES RECEIVED THEREUNDER BY THE PROPER COLLECTING OFFICER PRIOR TO THE EFFECTIVE DATE OF SAID AMENDMENT OF STATUTE AND WHICH TAXES REMAINED UNAPPORTIONED AND UNEXPENDED ON SAID DATE, BE APPORTIONED AND EXPENDED IN CARRYING OUT PURPOSE 'A' OR IN CARRYING OUT PURPOSE OF 'B' ? — 'A' PURPOSE (NO TAX LEVIED AND COLLECTED FOR ONE PURPOSE SHALL EVER BE DEVOTED TO ANOTHER PURPOSE) CITE: ARTICLE X, SECTION 19, 56 O.S. 181 [56-181](A) (FRED HANSEN)